4 4 ° ; e ‘ :

AO 245B (Rev. 02/08/2059} Judgment in a Criminal Petty Case (Modified) &% : Page | of |
of com
“é

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
vy. (For Offenses Committed On or After November I, 1987}
Raul Banuelos-Estrada Case Number: 19-cr-02319-GPC

Aron Lee Israelite —

Defendant’s Attorney ba | LL E D

REGISTRATION NO, 42951048

 

 

 

 

 

 

THE DEFENDANT: NOV 1.5 2019
pleaded guilty to count(s) 1 of the Superseding Information . _ CLERK US DIS
P? was found guilty to count(s) . SOUTHERN DISTRICT OF CALIFORNIA
after a plea of not guilty. Sepury
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1.
[} The defendant has been found not guilty on count(s)
XX] Count(s) 1 and 2 of the Indictment . . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

6
L] TIME SERVED x ( O O days

Assessment: $10 WAIVED & Fine: WAIVED

] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L) Court recommends defendant be deported/removed with relative, charged in case

 

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any:change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, November 15, 2019
\ . Date of Imposition of Sentence

eS / FKL

DUSM | HONORABLE ROBERT A. MCQUAID
UNITED STATES MAGISTRATE JUDGE

 

  

Received

 

Clerk’s Office Copy | Lo 3:19CR2319-GPC _

 

 
